Citation Nr: 1621562	
Decision Date: 05/31/16    Archive Date: 06/08/16

DOCKET NO.  12-11 389A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from October 1967 until March 1971, with service in Vietnam.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In his May 2012 substantive appeal, the Veteran requested a hearing before a Member of the Board.  In an April 2015 statement, the Veteran wrote that he no longer desired a Board hearing.  Thus, his hearing request is deemed withdrawn.

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA electronic claims file contains documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issues on appeal.


FINDING OF FACT

In March 2013, April 2015 and April 2016, prior to the promulgation of a decision in the appeal, the Board received letters from the Veteran and the Veteran's appointed representative indicating that the Veteran desired to withdraw his appeal for a higher initial evaluation for service-connected PTSD.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal have been met.  38 U.S.C.A. §§ 7105(a), 7108 (West 2014); 38 C.F.R. §§ 20.200, 20.202, 20.204(b)(c) (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appeal consists of a timely filed notice of disagreement (NOD) in writing, and after a statement of the case (SOC) has been furnished, a timely filed substantive appeal.  38 U.S.C.A. § 7105(a) (West 2014); 38 C.F.R. § 20.200 (2015).  The record shows that the Veteran filed a timely NOD to the initial evaluation of 30 percent assigned for his service-connected PTSD.  During the pendency of the appeal, the RO granted entitlement to an initial evaluation of 50 percent for service-connected PTSD.  The Veteran perfected his appeal as to that issue with the submission of a timely substantive appeal following the issuance of the SOC.

However, a substantive appeal may be withdrawn in writing by an appellant or an appellant's authorized representative at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(b) (2015).  A review of the record shows that in written statements received in March 2013 and April 2015, the Veteran informed the Board that he no longer wished to pursue his appeal regarding the initial evaluation assigned for his service-connected PTSD.  In April 2016, the Board also received a written statement from the Veteran's representative also noting the Veteran's desire to withdraw the claim on appeal.

Having met the requirements of 38 C.F.R. § 20.204 (2015), the Veteran has withdrawn his substantive appeal.  Accordingly, the Board does not have jurisdiction to decide the appeal for this benefit.


ORDER

The appeal on the issue of entitlement to an initial evaluation higher than 50 percent for service-connected posttraumatic stress disorder is dismissed.


____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


